EXHIBIT 23.1 Stan J.H. Lee, CPA 2160 North Central Rd Suite 209 tFort Lee tNJ 07024 P.O. Box 436402t San Diegot CA 92143-9402 619-623-7799 tFax 619-564-3408 tstan2u@gmail.com To Whom It May Concerns: The firm of Stan J.H. Lee, Certified Public Accountants,consents to the inclusion of our report ofMay 18,2012,on the audited financial statements of Capsource Fund 1 LLP.as of April 30, 2012 and for the period from April 18,2012 to April 30, 2012 ended in any filings that are necessary now or in the near future with the U.S. Securities and Exchange Commission. Very truly yours, /s/ Stan J.H. Lee, CPA Stan J.H. Lee, CPA July 19, 2012 Registered with the Public Company Accounting Oversight Board Member of New Jersey Society of Certified Public Accountants Registered with Canadian Public Accountability Board
